DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19 and 21 (although claim 21 is a method claim, it recites the similar limitation as claim 1. Restriction could be made if new method claims are added in the future claim amendments), drawn to an organic light emitting diode display panel, classified in CPC H01L 27/3246.
II. Claims 20, drawn to a method of driving an organic light emitting diode display panel, classified in CPC G09G 3/38.

The inventions are distinct from each other because of the following reasons:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).
In the instant case, the product as claimed can be used in a materially different process of using that product. For example, an organic light emitting diode display panel . 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Shengfeng Chen on August 30, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19 and 21. Examiner notes that although claim 21 is a method claim, it recites the similar limitation as claim 1. Restriction could be made if new method claims are added in the future claim amendments. Affirmation of this election must be made by applicant in replying to this Office Action. Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 13 is objected to because of the following informalities:
“The organic light emitting diode display panel of claim 1” in line 1 should be “The organic light emitting diode display panel of claim 12”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 16-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (JP 2012059587 A, hereinafter, “Tamaki”).
Regarding claim 1, Tamaki discloses an organic light emitting diode display panel (see Tamaki, FIGs. 1a-1c), comprising:
a base substrate (10, FIG. 1b);
a pixel definition layer (13, FIG. 1b) on the base substrate (10) for defining a pixel comprising at least a fist subpixel (P1, FIG. 1b), a second subpixel (P2, FIG. 1b), and a third subpixel (P1+P2, FIG. 1b);
a first electrode (21, ¶ [0022]) on the base substrate (10) and in the first subpixel (P1) and the second subpixel (P2, FIG. 1b);
a first organic light emitting layer (31, ¶ [0021]) for emitting light of a first color (red, ¶ [0041]) in the first subpixel (P1), the first organic light emitting layer (31) on a side of the first electrode (21) distal to the base substrate (10, FIG. 1b);
a second organic light emitting layer (32, ¶ [0021]) for emitting light of a second color (green, ¶ [0041]) in the second subpixel (P2), the second organic light emitting layer (32) on a side of the first electrode (21) distal to the base substrate (10, FIG. 1b);
a second electrode (22, ¶ [0031]) on a side of the first organic light emitting layer (31) and the second organic light emitting layer (32) distal to the first electrode (21), the first electrode (21) and the second electrode (22) configured to drive light emission of the first organic light emitting layer (31) in the first subpixel (P1) and light emission of the second organic light emitting layer (32) in the second subpixel (P2);
a third organic light emitting layer (33, ¶ [0021]) for emitting light of a third color (blue, ¶ [0041]) on a side of the second electrode (22) distal to the base substrate (10, FIG. 1b); and
a third electrode (23, ¶ [0022]) on a side of the third organic light emitting layer (33) distal to the base substrate (10), the second electrode (22) and the third electrode (23) configured to drive light emission of the third organic light emitting layer (33, FIG. 1b).

Regarding claim 2, Tamaki discloses the organic light emitting diode display panel of claim 1, wherein an orthographic projection of the third subpixel (P1+P2) on the base substrate (10) at least partially overlaps with an orthographic projection of the first subpixel (P1) on the base substrate (10) and at least partially overlaps with an orthographic projection of the second subpixel (P2) on the base substrate (10); and the orthographic projection of the first subpixel (P1) on the base substrate (10) and the orthographic projection of the second subpixel (P2) on the base substrate (10) are substantially non-overlapping with each other (FIG. 1b).

Regarding claim 3, Tamaki discloses the organic light emitting diode display panel of claim 1, wherein an orthographic projection of the second electrode (22) on the base substrate (10) at least partially overlaps with an orthographic projection of the first electrode (21) on the base substrate (10, FIG. 1b).

Regarding claim 4, Tamaki discloses the organic light emitting diode display panel of claim 3, wherein the orthographic projection of the second electrode (22) on the base substrate (10) substantially covers the orthographic projection of the first electrode (21) on the base substrate (10, FIG. 1b).

Regarding claim 5, Tamaki discloses the organic light emitting diode display panel of claim 1, wherein an orthographic projection of the third organic light emitting layer (33) on the base substrate (10) at least partially overlaps with an orthographic projection of the first organic light emitting layer (31) on the base substrate (10) and at least partially overlaps with an orthographic projection of the second organic light emitting layer (32) on the base substrate (10); and the orthographic projection of the first organic light emitting layer (31) on the base substrate (10) and the orthographic projection of the second organic light emitting layer (32) on the base substrate (10) are substantially non-overlapping with each other (FIG. 1b).

Regarding claim 6, Tamaki discloses the organic light emitting diode display panel of claim 5, wherein the orthographic projection of the third organic light emitting layer (33) on the base substrate (10) substantially covers the orthographic projection of the first organic light emitting layer (31) on the base substrate (10) and the orthographic projection of the second organic light emitting layer (32) on the base substrate (10, FIG. 1b).

Regarding claim 16, Tamaki discloses the organic light emitting diode display panel of claim 1, further comprising an electron injection layer (¶ [0024]) between the second electrode (22) and the first organic light emitting layer (31), and between the second electrode (22) and the second organic light emitting layer (32, FIG. 1b; ¶ [0024] discloses that 22 can be a cathode, therefore, an electron injection layer is between 22 and the first and second organic light emitting layer).

Regarding claim 17, Tamaki discloses the organic light emitting diode display panel of claim 1, wherein the third organic light emitting layer (33) is a blue light emitting layer for emitting a blue light (¶ [0041]).

Regarding claim 18, Tamaki discloses the organic light emitting diode display panel of claim 1, wherein the first electrode (21) is a reflective electrode (¶ [0058]), the second electrode (22) and the third electrode (23) are substantially transparent electrodes (¶¶¶ [0031], [0035], and [0021]; for top emission, the first electrode is reflective and the second and third electrodes are transparent).

Regarding claim 19, Tamaki discloses an organic light emitting diode display apparatus, comprising the organic light emitting diode display panel of claim 1 (FIGs. 1a-1c).
Regarding claim 21, Tamaki discloses a method of fabricating an organic light emitting diode display panel (see Tamaki, FIGs. 1a-1c), comprising:
forming a pixel definition layer (13, FIG. 1b) on a base substrate (10, FIG. 1b) for defining a pixel comprising at least a fist subpixel (P1, FIG. 1b), a second subpixel (P2, FIG. 1b), and a third subpixel (P1+P2, FIG. 1b);
forming a first electrode (21, ¶ [0022]) on the base substrate (10) and in the first subpixel (P1) and the second subpixel (P2, FIG. 1b);
forming a first organic light emitting layer (31, ¶ [0021]) for emitting light of a first color (red, ¶ [0041]) in the first subpixel (P1), the first organic light emitting layer (31) on a side of the first electrode (21) distal to the base substrate (10, FIG. 1b);
forming a second organic light emitting layer (32, ¶ [0021]) for emitting light of a second color (green, ¶ [0041]) in the second subpixel (P2), the second organic light emitting layer (32) on a side of the first electrode (21) distal to the base substrate (10, FIG. 1b);
forming a second electrode (22, ¶ [0031]) on a side of the first organic light emitting layer (31) and the second organic light emitting layer (32) distal to the first electrode (21), the first electrode (21) and the second electrode (22) configured to drive light emission of the first organic light emitting layer (31) in the first subpixel (P1) and light emission of the second organic light emitting layer (32) in the second subpixel (P2);
forming a third organic light emitting layer (33, ¶ [0021]) for emitting light of a third color (blue, ¶ [0041]) on a side of the second electrode (22) distal to the base substrate (10, FIG. 1b); and
forming a third electrode (23, ¶ [0022]) on a side of the third organic light emitting layer (33) distal to the base substrate (10), the second electrode (22) and the third electrode (23) configured to drive light emission of the third organic light emitting layer (33, FIG. 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP 2012059587 A, hereinafter, “Tamaki”), as applied to claim 1 above, and further in view of Nagayama et al. (US PG-Pub No.: 2011/0121753 A1, hereinafter, “Nagayama”).
Regarding claim 7, Tamaki discloses the organic light emitting diode display panel of claim 1.
Tamaki is silent regarding that the second electrode (22) comprises a plurality of second electrode blocks respectively in a plurality of pixels; the plurality of second electrode blocks in adjacent pixels of the plurality of pixels are insulated from each other.
Nagayama, however, discloses an organic light emitting diode display panel (see Nagayama, FIGs. 2 and 7, FIG. 7 shows one pixel in FIG. 2), comprising a second electrode (55a+55b, FIG. 7 and ¶ [0059]) comprising a plurality of second electrode blocks (a plurality of 55a+55b since FIG. 7 only shows one pixel 2 in FIG. 2) respectively in a plurality of pixels (2, FIG. 2); the plurality of second electrode blocks (55a+55b) in adjacent pixels of the plurality of pixels (2) are insulated from each other (62 in FIG. 7 is the same as 22 in FIG. 1, ¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Tamaki’s second electrode comprises a plurality of second electrode blocks respectively in a plurality of pixels; the plurality of second electrode blocks in adjacent pixels of the plurality of pixels are insulated from each other, as taught by Nagayama, in order to better protect each pixel.

Regarding claim 12, Tamaki discloses the organic light emitting diode display panel of claim 1.
Tamaki is silent regarding a pixel driving circuit; wherein the pixel has an electrode connecting region defined by the pixel definition layer; and the second electrode is electrically connected to the pixel driving circuit through the electrode connecting region.
Nagayama, however, discloses an organic light emitting diode display panel (see Nagayama, FIGs. 2 and 7, FIG. 7 shows one pixel in FIG. 2), comprising a pixel driving circuit (63, FIG. 7); wherein a pixel (P1+P2, FIG. 7) has an electrode connecting region (regions of 55a+55b, FIG. 7) defined by a pixel definition layer (62, since 62 separates 55a+55b for different pixels 2, FIGs. 2 and 7); and a second electrode (55a+55b, ¶ [0059]) is electrically connected to the pixel driving circuit (63) through the electrode connecting region (regions of 55a+55b, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a pixel driving circuit; wherein the pixel has an electrode connecting region defined by the pixel definition layer; and the second electrode is electrically connected to the pixel driving circuit through the electrode connecting region, as taught by Nagayama, in order to drive individual pixels.

Regarding claim 15, Tamaki discloses the organic light emitting diode display panel of claim 1, further comprising a pixel driving circuit in the pixel (61a-61c and 62a-62c, FIG. 3); wherein the pixel driving circuit (61a-61c and 62a-62c) comprises a first switch thin film transistor (61a) and a first driving thin film transistor (62a) for controlling light emission in the first subpixel (P1, FIG. 3), a second switch thin film transistor (61b) and a second driving thin film transistor (62b) for controlling light emission in the second subpixel (P2), and a third switch thin film transistor (61c) and a third driving thin film transistor (62c) for controlling light emission in the third subpixel (P1+P2); a drain electrode (FIG. 3 and ¶ [0045]) of the first driving thin film transistor (62a) is electrically connected to the first electrode (21); a drain electrode (FIG. 3 and ¶ [0045]) of the second driving thin film transistor (62b) is electrically connected to the first electrode (21).
Tamaki is silent regarding that a drain electrode of the third driving thin film transistor is electrically connected to the second electrode.
Nagayama, however, discloses an organic light emitting diode display panel (see Nagayama, FIGs. 2 and 7, FIG. 7 shows one pixel in FIG. 2), comprising a pixel driving circuit (63, FIG. 7) and a middle electrode (55a+55b, ¶ [0059]) is electrically connected to the pixel driving circuit (63, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a drain electrode of Tamaki’s third driving thin film transistor electrically connected to the second electrode, which is a middle electrode, as taught by Nagayama, in order to individually control light emission in the third organic light emitting layer.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP 2012059587 A, hereinafter, “Tamaki”) in view of Nagayama et al. (US PG-Pub No.: 2011/0121753 A1, hereinafter, “Nagayama”), as applied to claim 7 above, and further in view of Madigan (US PG-Pub No.: 2014/0197396 A1, hereinafter, “Madigan”).


[AltContent: arc]
    PNG
    media_image1.png
    475
    738
    media_image1.png
    Greyscale



Regarding claim 8, Tamaki in view of Nagayama discloses the organic light emitting diode display panel of claim 7.
Tamaki in view of Nagayama is silent regarding that the pixel definition layer (13) comprises a first sub-layer in regions between adjacent pixels and absent in regions between adjacent subpixels in a same pixel; the first sub-layer has a first side and a second side substantially opposite to each other and a third side connecting the first side and the second side, the first side on a side of the second side distal to the base substrate; the third side of the first sub-layer has a first slope angle with respect to the second side of the first sub-layer greater than approximately 60 degrees; and the plurality of second electrode blocks in adjacent pixels of the plurality of pixels are insulated from each other by the first sub-layer.
Madigan, however, discloses an organic light emitting diode display panel (see Madigan, FIGs. 2 and 6, with FIG. 6 being a cross-sectional view of FIG. 2), comprising a pixel definition layer (404+414, FIG. 6) comprising a first sub-layer (404) in regions between adjacent pixels (FIGs. 2 and 6) and absent in regions between adjacent subpixels (W1 and W2, ¶ [0096]) in a same pixel (FIG. 6 is a cross-sectional view of 3A-3A in FIG. 2); the first sub-layer (404) has a first side (top side) and a second side (bottom side) substantially opposite to each other and a third side (left side) connecting the first side (top side) and the second side (bottom side), the first side (top side) on a side of the second side (bottom side) distal to a base substrate (402, FIG. 6); the third side (left side) of the first sub-layer (404) has a first slope angle (A, annotated FIG. 6 above) with respect to the second side (bottom side) of the first sub-layer (404) greater than approximately 60 degrees (FIG. 6 and ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the pixel definition layer of Tamaki in view of Nagayama comprising a first sub-layer in regions between adjacent pixels and absent in regions between adjacent subpixels in a same pixel; the first sub-layer has a first side and a second side substantially opposite to each other and a third side connecting the first side and the second side, the first side on a side of the second side distal to the base substrate; the third side of the first sub-layer has a first slope angle with respect to the second side of the first sub-layer greater than approximately 60 degrees, as taught by Madigan, in order to provide crisper delineation between pixels and sub-pixels and prevent spreading of OLED ink into adjacent pixels  (Madigan, ¶¶ [0063] and [0066]). Since the first sublayer completely is an insulating material (Madigan, ¶ [0067]) and separates the pixels (Madigan, FIG. 4), the plurality of second electrode blocks in adjacent pixels of the plurality of pixels are insulated from each other by the first sub-layer.

Regarding claim 9, Tamaki in view of Nagayama and Madigan discloses the organic light emitting diode display panel of claim 8.
Tamaki in view of Nagayama and Madigan is silent regarding that the first sub-layer has a thickness in a range of approximately 20 nm to approximately 500 nm.
However, Madigan discloses that the first sub-layer (404, the same as 104 in Madigan’s FIG. 3A) has a thickness in a range of 500 nm to 5000 nm (¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first sub-layer of Tamaki in view of Nagayama and Madigan having a thickness in a range of approximately 20 nm to approximately 500 nm, since when the claimed ranges (approximately 20 nm to approximately 500 nm) overlap ranges disclosed by the prior art (500 nm to 5000 nm), a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Note: the reason of obviousness to combine teachings from Tamaki, Nagayama, and Madigan have been given above regarding claim 8; therefore, it will not be repeated hereinafter.

Regarding claim 10, Tamaki in view of Nagayama and Madigan discloses the organic light emitting diode display panel of claim 8, wherein the pixel definition layer (Madigan’s 404+414) further comprises a second sub-layer (414) in regions between adjacent subpixels (W1 and W2; Madigan, FIG. 6); the second sub-layer (414) is on a side of the first sub-layer (404) proximal to the base substrate (402); the second sub-layer (414) has a fourth side (top side) and a fifth side (bottom side) substantially opposite to each other and a sixth side (left side) connecting the fourth side (top side) and the fifth side (bottom side), the fourth side (top side) on a side of the fifth side (bottom side) distal to the base substrate (402); the sixth side (left side) of the second sub-layer (414) has a second slope angle (B, annotated FIG. 6 above) with respect to the fifth side (bottom side) of the second sub-layer (414); and the second slope angle (B) is smaller than the first slope angle (A, annotated FIG. 6 above).

Regarding claim 11, Tamaki in view of Nagayama and Madigan discloses the organic light emitting diode display panel of claim 10.
Tamaki in view of Nagayama and Madigan is silent regarding that the second slope angle (B) is in a range of approximately 20 degrees to approximately 40 degrees.
However, Madigan discloses that the second slope angle (B) is less than 65 degrees (B is less than A, and A can be about 65 degrees, ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second slope angle in a range of approximately 20 degrees to approximately 40 degrees, since when the claimed ranges (approximately 20 degrees to approximately 40 degrees) overlap ranges disclosed by the prior art (less than 65 degrees), a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP 2012059587 A, hereinafter, “Tamaki”) in view of Nagayama et al. (US PG-Pub No.: 2011/0121753 A1, hereinafter, “Nagayama”), as applied to claim 12 above, and further in view of Park et al. (US PG-Pub No.: 2014/0284565 A1, hereinafter, “Park”).
Regarding claim 13, Tamaki in view of Nagayama discloses the organic light emitting diode display panel of claim 12, wherein the second electrode (22) is transparent (¶ [0035]).
Tamaki in view of Nagayama is silent regarding a fourth electrode in the electrode connecting region; wherein the fourth electrode electrically connects the second electrode to the pixel driving circuit; and an orthographic projection of the second electrode on the base substrate substantially covers an orthographic projection of the fourth electrode on the base substrate.
Park, however, discloses an organic light emitting diode display panel (see Park, FIG. 1), comprising a transparent electrode made of two layers (150 made of ITO/Ag, ¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the transparent electrode 22 of Tamaki in view of Nagayama with a two-layer electrode ITO/Ag, as taught by Park, since the selection of a known material (ITO/Ag) based on its suitability for its intended use (to form a transparent electrode) supports a prima facie obviousness determination. See MPEP § 2144.07. The transparent electrode 22 of Tamaki in view of Nagayama can be taken as being comprised of a second electrode overlapping a fourth electrode. Accordingly, the fourth electrode is formed in the electrode connecting region; wherein the fourth electrode electrically connects the second electrode (since the second electrode and the fourth electrode are two layers of the transparent electrode 55a+55b) to the pixel driving circuit; and an orthographic projection of the second electrode on the base substrate substantially covers an orthographic projection of the fourth electrode on the base substrate.

Regarding claim 14, Tamaki in view of Nagayama and Park discloses the organic light emitting diode display panel of claim 13, wherein the fourth electrode (see statement above regarding claim 13) is made of a metal oxide material (ITO); and the second electrode is made of a metallic material (Ag, statement above regarding claim 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892